Citation Nr: 1507506	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to August 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Columbia, South Carolina RO that granted service connection for chronic sinusitis, rated 0 percent, effective March 30, 2007 (and also, in pertinent part, denied service connection for residuals of nasal fracture/septal deviation).  In July 2009, a hearing was held before a hearing was held before decision review officer; a transcript of the hearing is in the claims file.  In December 2012, this matter was remanded (by a Veterans Law Judge other than the undersigned) for additional evidentiary development.  It is now assigned to the undersigned.


FINDING OF FACT

Computerized tomography (CT scan) of the Veteran's maxillary sinuses has shown mild slightly nodular mucosal thickening in the inferior maxillary sinuses; his sinusitis is not shown to, at any time since the grant of service-connection, have been manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting or by manifestations approximating such a level of severity.


CONCLUSION OF LAW

A compensable rating for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.97, Diagnostic Code (Code) 6513 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2008 statement of the case provided notice on the "downstream" issue of entitlement to an increased initial rating, and a March 2013 supplemental statement of the case readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent VA treatment records have been secured (and he provided copies of treatment records through December 2011).  Following the Board's December 2012 remand, the RO asked him to identify any further treatment he has received for his sinuses; he has not identified any treatment after December 2011, and the Board assumes either there was none or that any existing records do not support his claim.  He was afforded VA examinations in May 2007 and January 2013; those examinations are reported in greater detail below, and are cumulatively adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.




Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

For sinusitis, a 0 percent rating is warranted where it is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

On August 2006 VA treatment, the Veteran denied headache or sinus congestion.  On September 2006 otolaryngology consult, left septal deviation was noted, and the assessments included allergic rhinitis.  On November 2006 treatment, the Veteran denied any significant sinus congestion or pain.

On May 2007 VA examination, the Veteran reported that since the mid-1960s, he had been experiencing an average of four acute bacterial sinus infections per year, each requiring treatment with oral antibiotics, all provided on an outpatient basis.  He reported that his last treated bacterial sinus infection was approximately two weeks prior.  He complained of sinus drainage with thick white rhinorrhea and daily postnasal drip; he stated that he had occasional bloody drainage from the nose.  He denied any frank epistaxis.  He stated that he would experience a sinus headache, described as a throbbing pain in the bilateral frontal and maxillary areas, approximately once every two weeks; he took Tylenol Sinus for these sinus headaches on an as-needed basis.  He denied that the headaches were incapacitating.  He reported that he used Flonase nasal spray when having an active sinus infection, receiving partial relief of his nasal congestion.  He stated that he had difficulty breathing through his nose due to his sinus congestion.  He denied any dyspnea at rest or on exertion.  He denied any seasonal association with his sinus symptoms, stating that they are chronic and on a daily basis.  

Examination found no tenderness to palpation over the sinuses, and no frank nasal obstruction was noted.  There was no evidence of purulent discharge or crusting noted.  CT scan of the sinuses in September 2006 revealed a left nasoseptal spur and mild inferior maxillary sinus mucosal thickening; there was also prominence of the inferior turbinates symmetrically which was felt to be consistent with rhinitis.  The impression was chronic allergic rhinitis.

Pharmacy records for the period of 2005-2007 show antibiotics prescribed as follows: a 5 day course in August 2005; a 5 day course in November 2005; a 5 day course in February 2007; a 7 day course in May 2007; and a 5 day course in September 2007.  

On November 2008 VA treatment, the Veteran reported that he had a sinus infection, with sinus congestion and pain 8/10 in severity.  He was coughing up white sputum.

A report of an April 2009 telephone VA outpatient consult notes the Veteran reported that he had had a sinus infection and now believed he had bronchitis for one week.  He declined an office visit, and the consulting nurse indicated that per his request arrangements were made to mail him a Z-pack (5 day course of oral antibiotics).    

On February 2011 VA treatment, the Veteran reported that he had bronchitis, with sinus drainage and non-productive cough.  He stated that these were recurring symptoms that he had had all of his life.  It was suggested that he try over-the-counter Claritin, Mucinex, or Zyrtec.

On June 2011 VA treatment, the Veteran complained of sore throat, cough, and congestion, and he reported that his neck muscles felt tight at times; he completed a course of Z-pack and the sore throat continued.  On August 2011 VA treatment, the Veteran reported a prolonged sore throat; he reported a long history of smoking and complained of irritated throat and congestion.  

On December 2011 VA treatment, the Veteran reported a continuing dry cough, primarily at night, which he related to sinus drainage.  His medical problem list included chronic sinusitis with reported postnasal drainage and congestion for several years; it was noted that there may be seasonal exacerbations, and he took no medications for this problem.  The impressions included cough possibly related to sinus drainage and reactive airway disease, and chronic sinusitis with increased symptoms.

On January 2013 VA examination, it was noted that the Veteran had non-allergic rhinitis diagnosed in 2006.  He reported having problems several times per year, sometimes requiring prescribed medication, other times self-treated.  It was noted that a September 2006 CT scan had shown mild left maxillary thickening.  The examiner noted that the Veteran's maxillary sinuses were affected by chronic sinusitis.  There were no current findings, signs or symptoms attributable to chronic sinusitis.  He denied having any non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the previous 12 months, and denied any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the previous 12 months.  He had not had sinus surgery.  He did not have chronic laryngitis.  A  CT scan of the paranasal sinuses showed mild slightly nodular mucosal thickening in the inferior maxillary sinuses; the paranasal sinuses were otherwise clear.  The osteomeatal channels were clear.  The examiner opined that the sinus changes are the result of the nasal obstruction with secondary infection.  

The Veteran has identified/submitted VA treatment records through December 2011.  Such records, in addition to those cited above, reflect symptoms similar to those noted on the VA examinations cited above.  

At the outset, the Board notes that the rating decision on appeal (in a separate determination which was unappealed) denied service connection for nasal deviation (claimed as residuals of a nose fracture).  Accordingly, the blockage impairment noted (which would be rated as rhinitis, for obstruction under 38 C.F.R. § 4.97, Code 6522) is not for consideration herein (although all sinus manifestations found are considered, as indistinguishable from the service-connected entity).   

The reports of the VA examinations and the treatment records, overall, provide evidence against the Veteran's claim.  While they show maxillary sinusitis detected by CT scan (which of itself warrants only a 0 percent rating), they do not show that at any time under consideration (since the grant of service connection) symptoms of the Veteran's sinusitis have resulted in one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, so as to meet the criteria for a 10 percent rating.  While they do reflect that early in the evaluation period (in 2007) the Veteran was shown to have two (reasonably inferred from prescriptions provided, per pharmacy records) non-incapacitating episodes of sinusitis in a year's period (with more just prior to the period considered), they do not show that the sinusitis ever required prolonged antibiotic treatment (consistent with incapacitating episodes).  The antibiotic prescriptions were primarily in the form of Z-packs (on occasion prescribed pursuant to a telephone request), consisting of a 5 day course of treatment.  After 2007, antibiotic treatment, as shown by records of treatment the Veteran has identified, has been less frequent and on January 2013 VA examination, the Veteran denied having any incapacitating or non-incapacitating episodes of sinusitis over the previous year.  The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's sinusitis symptoms.  The symptoms described are consistent with the criteria for the rating assigned.  Thus the lay statements do not support that a higher rating is warranted.

In summary, it is not shown that the Veteran's sinusitis has at any time under consideration been manifested by symptoms and impairment of a nature, frequency and severity consistent with the criteria for a 10 percent rating (or approximating such a level of severity).  Consequently, a compensable rating is not warranted.  38 C.F.R. § 4.7.  

The Board also finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by, of exceeding those in, the schedular criteria, so as to render the schedular criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran has not alleged that his sinusitis disability renders him unemployable.  The matter of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).





ORDER

The appeal seeking a compensable rating for sinusitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


